DETAILED ACTION
This action is responsive to Request for Continued Examination filed on October 03, 2022.
Claims 1, 9 and 16 were amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 03, 2022 has been entered.
 
Response to Amendment
Applicant's Remarks, filed October 03, 2022, has been fully considered and entered.
Accordingly, Claims 1-20 are pending in this application. Claims 1, 9 and 16 were amended. Claims 21-25 are new. Claims 1, 9 and 16 are independent claims. 

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been fully considered but they are moot in view of new grounds of rejection necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kisin (US Patent Application Publication No. US 20110320480 A1), in view of Mitkar (US Patent Application Publication No. US 20170262520 A1).

Regarding claim 1, Kisin teaches a method comprising: generating a staging path from at least one source to a staging area in a target location automatically in connection with a collection request; (See  Kisin [0029] "FIG. 3 is a block diagram that illustrates automatic provisioning of a collection staging area controlled by an EDMS according to the invention” See also Kisin Fig. 3 Showing allocate storage, access control to the collection staging area 310 [Thus, generating a staging path to a staging area in a target location]. See also Kisin [0067-0068, 0070] “the legal department can initiate a new collection plan [i.e. collection request] for collecting evidence from key players identified in a case...When a new collection plan is created and published, the EDMS automatically propagates the collection plan, custodians, and data source information, and creates a directory structure in the collection staging area...Collection instructions are automatically issued by the EDMS when the collection plan is published. The drop-off location parameters are automatically generated based on the network file share location path of an auto-provisioned directory in the collection staging area.” Thus, generating a staging path from at least one source to a staging area in a target location automatically in connection with a collection request.)

obtaining criteria for the collection request automatically using a first robot; (Kisin, [0057], “FIG. 1 is a block diagram that illustrates a system 100 comprising a controller 110 [i.e. first robot] that is configured to generate and propagate instructions [i.e. criteria] to an execution agent 120.” The examiner notes the term “robot” is broad and is interpreted as an automated processes [i.e. controller]).

Kisin does not explicitly teach capturing an encrypted export key for the collection request using the first robot; 

However, Mitkar discloses capturing an encrypted export key for the collection request using the first robot; (See Mitkar [0198] “Information management system 100 can also be configured to perform system-wide e-discovery operations [i.e. collection request]...e-discovery operations provide a unified collection and search capability for data in the system, such as data stored in secondary storage devices 108 (e.g., backups, archives, or other secondary copies 116).”  See also Mitkar [0056] “A “client” is a logical component of information management system 100, which may represent a logical grouping of one or more data agents [i.e. at least a first robot] installed on a client computing device 102.” See Mitkar [0119] "Data agent 142 [i.e. robot] may be a software program...that executes on the same client computing device 102...Data agent 142 is generally responsible for managing, initiating, or otherwise assisting in the performance of information management operations...data agent 142 may take part in copying, archiving, migrating, and/or replicating of primary data...Data agent 142 also may compress, deduplicate, and encrypt primary data 112 before transmitting it to media agent 144." See also Mitkar [0234-0236] “secondary copy operations governed by a rule set and being initiated at a point in time may be referred to as a “secondary copy job” and sometimes may be called a “backup job,”...Secondary copy jobs may be initiated on demand...at the scheduled time, storage manager 140 sends instructions [i.e. criteria] to client computing device 102 (i.e., to both data agent 142A and data agent 142B) to begin the backup job. At step 2, file system data agent 142A and email data agent 142B operating on client computing device 102 respond to the instructions received from storage manager 140 by accessing and processing the respective subclient primary data 112A and 112B involved in the backup copy operation” See also Mitkar [0181] “System 100 in some cases encrypts the data at the client level, such that client computing devices 102 (e.g., data agents 142 [Thus, at least a first robot]) encrypt the data prior to transferring [Thus, exporting] it to other components...In such cases, client computing device 102 [Thus, using the first robot] may maintain or have access to an encryption key [Thus, capturing an encrypted export key for the collection request using the first robot]” See Examiners note above regarding interpretation of "robot".)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kisin to incorporate the teachings of Mitkar of data agents to obtain an encryption key (Mitkar [0181]). 

One would be motivated to do so to allow decrypting the data upon restore (Mitkar [0181]).

Kisin further in view of Mitkar discloses obtaining an export of a responsive data collection automatically from the at least one source using the first robot, the responsive data collection exported along the staging path based on the criteria for the collection request and the encrypted export key; (Kisin [0057], "FIG. 1 is a block diagram that illustrates a system 100 comprising a controller 110 [i.e. robot] that is configured to generate and propagate instructions [i.e. criteria] to an execution agent 120. Instructions can be structured as well defined parameters, including date range and other filtering criteria applicable to a particular data source; or unstructured, including text instructions including data location, filtering criteria, and where to deposit collected artifacts. The execution agent is configured to collect and deposit collected artifacts into a repository 130 [Thus, obtaining an export of a responsive data collection automatically from the at least one source using the first robot]." See also Kisin [0070] “Having an automatically managed staging area for collections enables simple and reliable collection process. The EDMS contains all of the data necessary to execute a collection based on the collection parameters [i.e. criteria] specified by the legal department as part of the collection plan [i.e. collection request]. Folders in the staging area are automatically provisioned for collections, data sources, and custodians...The drop-off location parameters are automatically generated based on the network file share location path of an auto-provisioned directory in the collection staging area.” See also Kisin [00662-0064] “Content source metadata is propagated along with the content of the collected documents. This type of metadata is derived from the content of collected file, for example size in bytes, page count, checksum, or hash code [e.g. encrypted export key]” See also Kisin [0096-0097] “The EDMS 210 is responsible for the overall collection process. All the stages of the overall process report exceptions...The staging area 260 is monitored by analyzing the contents of the drop-off collection locations. The following exceptions and statistics, for example, are reported back to the EDMS: number of files deposited “ [Thus, the responsive data collection exported along the staging path based on the criteria for the collection request]”)

	Mitkar also discloses obtaining an export of a responsive data collection automatically from the at least one source using the first robot, the responsive data collection exported along the staging path based on the criteria for the collection request and the encrypted export key; (See Mitkar Fig. 1E, [0236] “At step 2, file system data agent 142A and email data agent 142B [Thus, at least a first robot] operating on client computing device 102 respond to the instructions [i.e. criteria] received from storage manager 140 by accessing and processing the respective subclient primary data 112A and 112B [i.e. responsive data collection from the at least one source] involved in the backup copy operation, which can be found in primary storage device 104. Because the secondary copy operation is a backup copy operation, the data agent(s) 142A, 142B may format the data into a backup format or otherwise process the data suitable for a backup copy.” See also Mitkar [0181] “client computing devices 102 (e.g., data agents 142) encrypt the data prior to transferring it to other components, e.g., before sending the data to media agents 144 during a secondary copy operation. In such cases, client computing device 102 may maintain or have access to an encryption key or passphrase” See also Mitkar [0237-0238] “At step 3, client computing device 102 (e.g., using file system data agent 142A [Thus, using the first robot]) communicates the processed data to the first media agent 144A according to backup copy rule set 160, as directed by storage manager 140...The target media agent 144A receives the data-agent-processed data [Thus, obtaining an export of a responsive data collection automatically from the at least one source using the first robot] from client computing device 102, and at step 4 generates and conveys [Thus, along the staging path] backup copy 116A to disk library 108A [e.g. staging area] to be stored as backup copy 116A” See also Mitkar [0119] “Data agent 142 may receive control information from storage manager 140, such as commands to transfer copies of data objects and/or metadata to one or more media agents 144.” [Thus, the responsive data collection exported along the staging path based on the criteria for the collection request and the encrypted export key])

generating an image of the responsive data collection in the target location by sending one or more parameters to a second robot; and fulfilling the collection request by triggering a compression of the image of the responsive data collection into one or more forensic containers using the second robot, (See also Mitkar [0056] “A “client” is a logical component of information management system 100, which may represent a logical grouping of one or more data agents [e.g. second robot] installed on a client computing device 102.” See Mitkar [0086] “Control information can generally include parameters [Thus, one or more parameters] and instructions for carrying out information management operations, such as, without limitation, instructions to perform a task associated with an operation...some information management operations are controlled or initiated [i.e. triggered] by other components of system 100 (e.g., by media agents 144 or data agents 142 [i.e. second robot])” See also Mitkar [0119] “Data agent 142 may receive control information [Thus, sending one or more parameters to a second robot] from storage manager 140, such as commands to transfer copies of data objects and/or metadata [i.e. data collection] to one or more media agents 144. Data agent 142 also may compress, deduplicate, and encrypt primary data 112 before transmitting it to media agent 144.” See also Mitkar [0139-0142] "system 100 can be configured to perform a variety of information management operations...These operations can generally include (i) data movement operations...Data movement operations are generally operations that involve the copying or migration of data [i.e. data collection] between different locations in system 100...Data movement operations can include by way of example, backup operations [Thus, generating an image of the responsive data collection]...these operations are generally referred to as “secondary copy operations” See also Mitkar [0235] “At step 1, storage manager 140 initiates a backup job according to the backup copy rule set 160... storage manager 140 sends instructions [i.e. commands] to client computing device 102 (i.e., to both data agent 142A and data agent 142B) to begin the backup job. [Thus, generating an image of the responsive data collection]" "See also Mitkar [0144-0146] "A backup operation creates a copy of a version of primary data 112 at a particular point in time (e.g., one or more files or other data units). Each subsequent backup copy 116 (which is a form of secondary copy 116)...backup copies can be stored in a format in which the data is compressed [Thus, triggering a compression], encrypted...Backup operations can include full backups...A full backup (or “standard full backup”) in some embodiments is generally a complete image of the data [i.e. compression of the image of the responsive data collection] to be protected.” See also Mitkar [0252-0256] Disclosing that secondary copies 116 [Thus, the compression of the image of the responsive data collection] are formatted as a chunks, during a secondary copy operation, media agent 144, storage manager 140, or other component [e.g. second robot] may divide files into chunks and stored in secondary storage device 108 [i.e. target location] in data structures 180 [i.e. one or more forensic containers]. Thus, fulfilling the collection request by triggering a compression of the image of the responsive data collection into one or more forensic containers using the second robot.)

wherein the first and second robots are deployed in a Virtual Desktop Infrastructure environment. (See Mitkar [0336] “Various components of the illustrated systems can be implemented in one or more virtual machines, rather than in dedicated computer hardware systems and/or computing devices.” See also Mitkar [0279]  "the client computing device 302 may be a virtual machine...The client computing device 302 (or one or more components thereof) may further be configured to provide one or more functions of the client computing device 102 described above with reference FIGS. 1A-1G." See also Mitkar [0082] “FIG. 1C shows an information management system 100 designed according to these considerations and which includes: storage manager 140, one or more data agents 142 [i.e. first and second robots] executing on client computing device(s) 102 and configured to process primary data 112, and one or more media agents 144 [i.e. robots] executing on the one or more secondary storage computing devices 106” See Mitkar [0118] “A variety of different applications 110 can operate on a given client computing device 102, including...virtual machines” See also Mitkar [0072] "For virtual machines, the operating system and other applications 110 of client computing device(s) 102 may execute within or under the management of virtualization software (e.g., a VMM)" See also Fig. 2A. See also Mitkar [0051] "A virtual machine includes an operating system and associated virtual resources, and is hosted simultaneously with another operating system on a physical host computer (or host machine). A hypervisor (typically software, and also known in the art as a virtual machine monitor or a virtual machine manager or “VMM”) sits between the virtual machine and the hardware of the physical host machine. Examples of hypervisors as virtualization software include ESX Server...Hyper-V [i.e. Virtual Desktop Infrastructure environment]" Thus, the first and second robots are deployed in a Virtual Desktop Infrastructure environment. Examiners notes that Virtual Desktop Infrastructure is a technology that refers to the use of virtual machines to provide and manage virtual desktops, which is deployed using hypervisors.)

Regarding claim 2, Kisin further in view of Mitkar, [hereinafter Kisin-Mitkar] teaches all the limitations and motivations of claim 1, further comprising: verifying a validity of the staging  path prior to obtaining the export. (See Kisin [0097] “The staging area 260 is monitored by analyzing the contents of the drop-off collection locations.” See also Kisin, [0061] “EDMS 210 allocates storage and provisions directories in the transient storage, also referred to herein as the staging area 260" [Before exporting, the staging area gets provisioned, therefore the staging path is validated.])

Regarding claim 3, Kisin-Mitkar teaches all the limitations and motivations of claim 1, wherein the criteria for the collection request includes one or more of a collection matter, a custodian identification, and a custodian device type. (See Kisin, [0062] "The EDMS propagates the legal case and other process data and metadata to the evidence repository, including (see FIG. 3) legal matter 331 [i.e. collection matter], collection plan 340, and collection logs 350, 351, based on data source or custodian, etc.". See also Kisin, [0063], “The EDMS 210 also generates a structured collection plan with detailed collection instructions [i.e. criteria].” See also Kisin, [0056], “custodians perform collection from local PCs [i.e. custodian device type], email, PDAs, file share, etc.”)

Regarding claim 4, Kisin-Mitkar teaches all the limitations and motivations of claim 3, wherein the custodian device type includes at least one of a file hosting service. (See Kisin, [0056] “custodians perform collection from local PCs, email, PDAs, file share [i.e. file hosting service], etc.”)

Regarding claim 5, Kisin-Mitkar teaches all the limitations and motivations of claim 1, wherein a folder hierarchy is generated in connection with generation of the staging path, the folder hierarchy including a staging folder and an image folder within a request folder. (See Kisin [0067-0068, 0070], Disclosing folder hierarchy is generated in connection with generation of the staging path. See also Kisin Fig. 3, showing folder hierarchy (Plan A 340 [i.e. staging folder], Log 1-12-10 350 [i.e. image folder] and ABC vs. RSM 330 [i.e. request folder]))

Regarding claim 6, Kisin-Mitkar teaches all the limitations and motivations of claim 1, further comprising: verifying an integrity of the image of the responsive data through a comparison of the responsive data collection at the at least one source against the target location. (Kisin [0091] “As part of the ingestion process the system automatically validates the integrity of the collection [i.e. image of the responsive data] including chain of custody and detects inconsistencies by comparing the information in the secure token against the expected collection target [i.e. target location], collection plan, and other attributes based on the location from the where collected data is being ingested [i.e. comparison of the responsive data collection at the at least one source]”)

Regarding claim 7, Kisin-Mitkar teaches all the limitations and motivations of claim 6, further comprising: generating one or more reports based on the comparison of the responsive data collection at the at least one source against the target location; (Kisin [0096] “The EDMS 210 is responsible for the overall collection process. All the stages of the overall process report exceptions, a summary, and important statistics back to the EDMS.” See also Kisin [0091, 0097], “As part of the ingestion process the system automatically validates the integrity of the collection including chain of custody and detects inconsistencies by comparing the information in the secure token against the expected collection target [i.e. target location] ...The following exceptions and statistics, for example, are reported back to the EDMS: number of files deposited, pending ingestion, failed to delete, failed to ingest within the time limit, etc. [Thus, generating one or more reports based on the comparison of the responsive data collection at the at least one source against the target location]” See also Kisin Fig. 11-14 showing a screen view with status and a report tab.)

and compiling the one or more reports in a process tracking database. (See Mitkar [0104] “Thus, management database 146 [e.g. process tracking database] may comprise...reporting information about completed jobs (e.g., status on yesterday's backup jobs)”

Regarding claim 8, Kisin-Mitkar teaches all the limitations and motivations of claim 1, further comprising: tracking a status of the export of the responsive data collection; and presenting the status of the export of the responsive data collection. See Kisin [0096] (“The EDMS 210 is responsible for the overall collection process. All the stages of the overall process report exceptions, a summary, and important statistics back to the EDMS. The EDMS aggregates the monitoring data from all the stages of the collection process, thus providing additional analytics. The EDMS thus enables visibility into the overall collection process. [Thus, presenting the status of the export of the responsive data collection]" See also Kisin [0097], “The following exceptions and statistics, for example, are reported back to the EDMS: number of files deposited, pending ingestion, failed to delete, failed to ingest within the time limit, etc. These statistics are grouped by collection log, collection plan, legal case, and repository." See also Fig. 11-14 showing a screen view with status and a report tab.) 

Regarding claim 9, Kisin-Mitkar teaches all of the elements of claim 1 in method form rather than computer readable medium form. Kisin also discloses a computer readable medium [Kisin 0148]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 9.

Regarding claim 10, Kisin-Mitkar teaches all limitations and motivations of claim 9, generating one or more tracking reports providing an updated status of downloading the responsive data collection, (Kisin [0096] “The EDMS 210 is responsible for the overall collection process. All the stages of the overall process report exceptions, a summary, and important statistics back to the EDMS.” See also Kisin [0097], “The following exceptions and statistics, for example, are reported back to the EDMS: number of files deposited, pending ingestion, failed to delete, failed to ingest within the time limit, etc. [Thus, generating one or more tracking reports providing an updated status of downloading the responsive data collection]” See also Kisin Fig. 11-14 showing a screen view with status and a report tab.)

the one or more tracking reports stored in a process tracking database; (See Mitkar [0104] “Thus, management database 146 [e.g. process tracking database] may comprise...reporting information about completed jobs (e.g., status on yesterday's backup jobs)”)

and triggering the one or more second robots based on the one or more tracking reports stored in the process tracking database. (See Mitkar [0104] “Thus, management database 146 may comprise data needed to kick off [Thus, triggering] secondary copy operations [Thus, one or more second robots] (e.g., storage policies), status and reporting information [i.e. tracking reports] about completed jobs (e.g., status on yesterday's backup jobs), and additional information sufficient to enable restore and disaster recovery operations (e.g., media agent associations, location indexing, content indexing, etc.)”)

Regarding claim 11, Kisin-Mitkar teaches all limitations and motivations of claim 9, wherein the process tracking database is regularly queried for outstanding requests. (See Mitkar [0102] “Storage manager 140 may maintain an associated database 146 (or “storage manager database 146” or “management database 146” [i.e. process tracking database]) of management-related data and information management policies 148. Database 146 can be stored in computer memory accessible by storage manager 140.” See also Mitkar [0087] “storage manager 140 provides one or more of the following functions: communicating with data agents 142 and media agents 144, including transmitting instructions, messages, and/or queries, as well as receiving status reports, index information, messages, and/or queries, and responding to same;... monitoring completion of and status reporting related to information management operations and jobs; [Thus, the process tracking database is regularly queried for outstanding requests]”)

Regarding claim 16, Kisin-Mitkar teaches all of the elements of claim 1 in method form rather than system form. Kisin also discloses a system [0147]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 16.

Regarding claim 17, Kisin-Mitkar teaches all of the elements of claim 3 in method form rather than system form. Kisin also discloses a system [0147]. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 17.

Regarding claim 18, Kisin-Mitkar teaches all of the elements of claim 4 in method form rather than system form. Kisin also discloses a system [0147]. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 18.

Regarding claim 19, Kisin-Mitkar teaches all of the elements of claim 5 in method form rather than system form. Kisin also discloses a system [0147]. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 19.

Regarding claim 20, Kisin-Mitkar teaches all of the elements of claim 10 in computer readable medium form rather than system form. Kisin also discloses a system [0147]. Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to those elements of claim 20.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kisin-Mitkar, in view of Krishnamurthy (US Patent No. US 6421676 B1).

Regarding claim 12, Kisin-Mitkar teaches all limitations and motivations of claim 9, wherein the responsive data collection is downloaded along the staging path in response to the automated export command (Kisin [0057], "FIG. 1 is a block diagram that illustrates a system 100 comprising a controller 110 [i.e. robot] that is configured to generate and propagate instructions to an execution agent 120. Instructions can be structured as well defined parameters, including date range and other filtering criteria applicable to a particular data source; or unstructured, including text instructions including data location, filtering criteria, and where to deposit collected artifacts. The execution agent is configured to collect and deposit collected artifacts into a repository 130 [Thus, obtaining an export command]." See also Kisin [0070] “Having an automatically managed staging area for collections enables simple and reliable collection process. The EDMS contains all of the data necessary to execute a collection based on the collection parameters specified by the legal department as part of the collection plan. Folders in the staging area are automatically provisioned for collections, data sources, and custodians...The drop-off location parameters are automatically generated based on the network file share location path of an auto-provisioned directory in the collection staging area.” See also Kisin [0062-0064] “Content source metadata is propagated [Thus, downloaded] along with the content of the collected documents. This type of metadata is derived from the content of collected file, for example size in bytes, page count, checksum, or hash code” [Thus, the responsive data collection is downloaded along the staging path in response to the automated export command])

Kisin-Mitkar does not explicitly teach automated export command based on a queue. 

However, Krishnamurthy teaches automated export command based on a queue. (Krishnamurthy, Fig. 4a and Col. 6 lines 3-6, 20-29, showing and discussing providing queue for collection requests and storing of collection data [i.e. automated export command].) 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kisin-Mitkar to incorporate the teaching of Krishnamurthy to provide queuing capability for collection requests. 

One would be motivated to do so to improve performance on workload, multiple requests could be queued without risk of collision.

Regarding claim 13, Kisin-Mitkar further in view of Krishnamurthy teaches all limitations and motivations of claim 12, wherein one or more requests are automatically allocated among the one or more first robots (Kisin, Fig. 1, [0057], showing and discussing a controller [i.e. a first robot] that is configured to generate instructions for the collection and propagated to an execution agent. [Thus, a request for collection is automatically allocated among a "first robot"].  See Examiners note regarding interpretation of "robot".) 

Kisin does not explicitly teach one or more requests within the queue using a continuous schedule. 

However, Krishnamurthy teaches one or more request within queue using a continuous schedule. (Krishnamurthy, Fig. 4a and Col. 6 lines 1-6, 20-29, 45-47, showing and disclosing providing queue for collection requests handled by collectors [i.e. robots], storing of collection data and multi-threaded transfer scheduling [i.e. continuous schedule] of collection requests in the queues.) 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kisin-Mitkar to incorporate the teaching of Krishnamurthy to provide scheduling capability for collection requests. 

One would be motivated to do so to improve workload management and save time, multiple requests could be queued based on a schedule. 

Regarding claim 14, Kisin-Mitkar teaches all limitations and motivations of claim 9, wherein the image of the responsive data collection is generated in the target location according to the automated image command (See rejection of claim 1 above, Kisin-Mitkar teaches all of the elements of claim 1 in method form rather than computer readable medium form. Kisin also discloses a computer readable medium [0148]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to these elements of claim 14) 

Kisin-Mitkar does not explicitly teach the use of a queue.

However Krishnamurthy teaches providing queue for collection requests and storing of collection data. (Krishnamurthy, Fig. 4a and Col. 6 lines 3-6, 20-29, providing queue for collection requests, storing of collection data of collection requests in the queues). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kisin-Mitkar to incorporate the teaching of Krishnamurthy to provide queuing capability in combination with the automated image command so the image of the responsive data collection can be generated in the target location. 

One would be motivated to do so to improve performance on workload, multiple requests could be queued without risk of collision.
 
Regarding claim 15, Kisin-Mitkar further in view of Krishnamurthy teaches all limitations and motivations of claim 14, wherein one or more requests are automatically allocated among the one or more second robots. (Kisin, Fig. 7, [0088], showing and discussing the ingestion process [i.e. a second robot] detects new documents based on a request for a given collection. Therefore, requests are automatically allocated among [a] second robot." See also [0088] “The ingestion process [i.e. a second robot] looks up the collection log entity 730 in the repository 250 that corresponds to the location of the parent folder in the staging area [thus, allocating one or more requests among [a] second robot] Collection Log 1-12-10, and it then creates evidence entities” See discussion above regarding broadest reasonable interpretation of "robot.")

Kisin does not explicitly teach one or more requests within [a] queue, however Krishnamurthy teach collection requests within a queue. (Krishnamurthy Fig. 4a and Col. 6 lines 3-6, 20-29 showing and disclosing providing queue for collection requests, storing of collection data of collection requests in the queues.)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kisin-Mitkar to incorporate the teaching of Krishnamurthy to provide queuing capability for collection requests. 

One would be motivated to do so to improve performance on workload, multiple requests could be queued without risk of collision.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362.  The examiner can normally be reached on 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU M MOFIZ can be reached on (571) 272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSCAR WEHOVZ/Examiner, Art Unit 2161     



















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161